Citation Nr: 1827578	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-37 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to August 31, 2017.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1953 to August1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record.

In September 2012 and June 2017, the Board remanded the case for additional development.  While on remand, in an October 2017 rating decision, entitlement to a TDIU as of August 31, 2017, was granted.  As such, the Board has characterized the Veteran's claim as shown on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, the Board previously noted that the Veteran alleged that he is unemployable due to his lumbar spine disability.  Specifically, he testified during his November 2010 hearing that he could only stand for about two hours, and reported that he had to close his small trucking company in 2005 due to such disability.  Consequently, in the September 2012 remand, the Board had assumed jurisdiction over the TDIU claim as part and parcel of his claim for an increased rating for his lumbar spine disability, which stemmed from his September 26, 2007, date of service connection.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Prior to the award of a TDIU as of August 31, 2017, the Veteran's service-connected disabilities did not met the schedular threshold for a TDIU for the appeal period prior to November 1, 2015, exclusive of the time period where a temporary total rating was assigned from April 29, 2015, to November 1, 2015.  In this regard, as of November 1, 2015, he was assigned a combined 60 percent disability rating for his service-connected disabilities that arose from a common etiology, i.e., his lumbar spine disability.  See 38 C.F.R. § 4.16(a).  In June 2017, based on the limitations associated with his service-connected disabilities noted by his treating neurosurgeon in March 2016 and November 2016, the Board found that a remand was necessary in order to submit the case to VA's Director of Compensation for extra-schedular consideration under 38 C.F.R. § 4.16(b) for the portion of the appeal period where the Veteran did not meet the schedular threshold for consideration of a TDIU.  However, on remand, the AOJ did not submit the case to the Director of Compensation for extra-schedular consideration.  As such, another remand is necessary in order to ensure compliance with the June 2017 remand directives.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer this matter to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU prior to April 29, 2015, under the provisions of 38 C.F.R. § 4.16(b).

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




